Citation Nr: 1732477	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  14-28 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability, to include mitral valve prolapse (heart disability). 

2.  Entitlement to service connection for a heart disability, to include mitral valve prolapse (heart disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Air Force with active duty from May 1971 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal to the Board in August 2014, the Veteran requested a local hearing before the Board.  However, he withdrew his request in a March 2016 written statement to the Board and accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(e) (2016). 

This claim was previously before the Board in November 2016, at which time the claim was denied.  The Veteran subsequently appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2017 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated.  A subsequent June 2017 Court order granted the joint motion for remand and the claim has now returned to the Board for further appellate action. 

The issue has been characterized previously as a mitral valve prolapse and as a heart condition.  In order to more clearly identify the scope of the issue, the Board has recharacterized it as service connection for a heart disability, to include mitral valve prolapse, as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A July 2008 rating decision denied the Veteran's claim for service connection for a heart condition.  He did not file a timely appeal or submit any new and material evidence within the applicable appeal period. 

2.  The evidence received since the July 2008 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart disability. 


CONCLUSION OF LAW

New and material evidence has been received since the July 2008 rating decision which denied the Veteran's claim for service connection for a heart disability, which became final after the Veteran failed to perfect an appeal, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as the Board has found that new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart disability and is remanding the issue of entitlement to service connection, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.



II.  New and Material Evidence

The Veteran and his representative contend that his current heart disability is a result of his alleged exposure to Agent Orange.  

In light of the Court's June 2017 Order, the Board has reconsidered the evidence of record to determine whether the Veteran has submitted new and material evidence since the July 2008 rating decision in order to reopen a claim for service connection for a heart condition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the Board finds that the evidence received since the July 2008 rating decision which denied the Veteran's claim, specifically the Veteran's statements regarding his alleged exposure to Agent Orange and alleged in-service cardiac event, and the completed May 2014 Ischemic Heart Disease Disability Benefits Questionnaire, are new and material and also meet the threshold as outlined in Shade, which warrants the reopening of the claim.  Therefore, the Veteran's claim must be reopened and to that extent only, the claim is allowed. 


ORDER

New and material evidence has been received to reopen a claim for service connection for a heart disability.  To that extent only, the appeal is allowed. 


REMAND

While the Board sincerely regrets further delay, in light of the Court's order, additional development is required in order to ensure compliance with the terms of the JMR.  Specifically, the JMR noted that the previous Board decision only considered the availability of presumptive service connection for the Veteran's condition based on exposure to Agent Orange and did not consider direct service connection based on the alleged exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.) 

Therefore, the Board finds that a new examination is necessary to determine the etiology of the Veteran's current heart disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the examination should determine whether he has ischemic heart disease and should also address the note on the Veteran's separation examination where the heart is checked as abnormal with the following statement "Split S2. Rolling quality - probably functional" and whether or not this could have been the beginning manifestations of the Veteran's current heart disability.  See, Separation examination, service-treatment records. 

Additionally, the Board notes the RO did not complete any development with respect to the Veteran's assertion that he was exposed to herbicides in Guam.  The VA Adjudication Procedure Manual provides procedures for verification of exposure to herbicides in locations other than the Republic of Vietnam, Thailand, or the Demilitarized Zone in Korea.  See, M21-1, Part IV, Subpart ii, Chapter 1, Section H, 7(a).  Specifically, the Veteran should be asked for the approximate dates, location, and nature of the alleged exposure.  Once this information is received, VA should provide the Veteran's detailed description to the Compensation service via email to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether or not herbicides were used.  If the Compensation Service's review does not confirm that herbicides were used as alleged, and if sufficient information to permit a search by the Joint Services Records Research Center (JSRRC) has been provided, a request for verification of exposure to herbicides should be sent to that entity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request from the Compensation Service a review of the inventory of herbicide and pesticide operations maintained by the DoD to determine whether herbicides or pesticides were used or tested in Guam during the Veteran's service.  If exposure is not verified by the request to Compensation Service, the AOJ should request the JSRRC to verify the presence of herbicides, to include Agent Orange, on the island of Guam, and specifically Anderson Air Force Base, for the period of January 1972 to April 1973, using different 60-day requests to cover the entire relevant period.  

2.  Obtain all outstanding VA treatment records from November 2014 to present. 

3.  Then, schedule the Veteran for an examination with the appropriate medical personnel to determine the etiology of the Veteran's current heart condition.  The examiner must be provided with the Veteran's claims file, to include a copy of this remand.  Specifically, the examiner is asked to address the following: 

a.  Identify all current cardiac conditions that the Veteran currently has.  

b.  Whether any heart condition diagnosed, to include mitral valve prolapse, is at least as likely as not etiologically related to or a result of the Veteran's active duty service, to include herbicide exposure. 

c.  Whether or not the Veteran's heart condition, to include mitral valve prolapse, manifested itself to a compensable degree within one year of the Veteran's discharge from service.

d.  Determine whether or not the Veteran has ischemic heart disease. 

All opinions provided must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


